Exhibit 10.3(a)

 

AMENDMENT NO. 6
TO PRICING SIDE LETTER

 

Amendment No. 6, dated as of September 18, 2013 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE
SERVICING, INC. (the “Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC
MORTGAGE HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of September 21, 2012 and the related Pricing
Side Letter, dated as of September 21, 2012, as amended by Amendment No. 1,
dated as of November 19, 2012, Amendment No. 2, dated as of February 21, 2013,
Amendment No. 3, dated as of May 2, 2013, Amendment No. 4 dated as of June 7,
2013 and Amendment No. 5 dated as of September 17, 2013 (the “Existing Pricing
Side Letter”; and as further amended by this Amendment, the “Pricing Side
Letter”).  The Guarantors are parties to that certain Guaranty (the “Guaranty”),
dated as of September 21, 2012, as the same may be further amended from time to
time.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Pricing Side Letter.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Pricing Side Letter be amended
to reflect certain agreed upon revisions to the terms of the Existing Pricing
Side Letter.  As a condition precedent to amending the Existing Pricing Side
Letter, the Buyer has required the Guarantors to ratify and affirm the Guaranty
on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

 

SECTION 1.                            Amendments to the Existing Pricing Side
Letter.

 

1.1                               Definitions.  Section 1 of the Existing
Pricing Side Letter is hereby amended by:

 

(a)                                 Deleting the definition of “Non-Utilization
Fee” and replacing it with the following:

 

“Non-Utilization Fee” means, for each calendar quarter, an amount equal to the
product of (a) 1.00% per annum calculated on a 360 day year and (b) the excess
of, if any (i) 50% of Maximum Combined Aggregate Purchase Price over (ii) the
sum of (x) the average daily Purchase Price of the Purchased Mortgage Loans
hereunder plus (y) the average daily Repledge Seller Facility Aggregate Purchase
Price, in each case, during such calendar quarter.

 

--------------------------------------------------------------------------------


 

(b)                                 Deleting the definition of “Pricing Rate”
and replacing it with the following:

 

“Pricing Rate” means (a) CSCOF plus the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Wet-
Ink Mortgage
Loans or Aged
Loans

 

Percentage for
Wet-Ink
Mortgage
Loans(increases
calculated based
upon original
Pricing Rate)

 

Percentage for
Aged Loans
(increases
calculated based
upon original
Pricing Rate)

 

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

FHA Loan and VA Loan

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

USDA Loan

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

FHA 203(k) Loans

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

Jumbo Mortgage Loans

 

3.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

Conforming High LTV Loans

 

3.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

VA High LTV Loans

 

3.75%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

 

(c)                                  Deleting the definition of “Purchase Price
Percentage” and replacing it with the following:

 

“Purchase Price Percentage” means, (a) the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

2

--------------------------------------------------------------------------------


 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Aged
Loans

 

Percentage for
Aged Loans
(reductions
calculated based
upon original
Purchase Price
Percentage)

 

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

95%

 

reduced by an additional 5%

 

FHA Loan and VA Loan

 

95%

 

reduced by an additional 5%

 

USDA Loan

 

95%

 

reduced by an additional 5%

 

FHA 203(k) Loans

 

95%

 

reduced by an additional 5%

 

Jumbo Mortgage Loans

 

95%

 

reduced by an additional 5%

 

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

 

Conforming High LTV Loans

 

95%

 

reduced by an additional 5%

 

VA High LTV Loans

 

95%

 

reduced by an additional 5%

 

 

(d)                                 Deleting the definition of “Termination
Date” and replacing it with the following:

 

“Termination Date” means the earlier of (a) September 17, 2014, and (b) the date
determined by Buyer (or otherwise deemed to occur) in accordance with the
provisions of Section 16 of the Agreement.

 

(e)                                  Adding the following definitions in their
proper alphabetical order:

 

“Combined Purchased Mortgage Loans” means, collectively, the “Purchased Mortgage
Loans” under the Agreement and the Repledge Seller Purchased Mortgage Loans.

 

“Combined Purchase Price Concentration” means with respect to any type of
Mortgage Loan (as such type is identified in the schedule set forth in clause
(x) of the definition of Asset Value), the sum of (a) the outstanding Purchase
Price of a particular type of Purchased Mortgage Loans under the Agreement, and
(b) the outstanding

 

3

--------------------------------------------------------------------------------


 

Purchase Price of the same type of “Purchased Mortgage Loans” as defined in, and
under, the Repledge Seller Facility.

 

“Maximum Available Purchase Price” means the excess, if any, of (i) the Maximum
Combined Aggregate Purchase Price over (ii) the Repledge Seller Facility
Aggregate Purchase Price.

 

“Maximum Combined Aggregate Purchase Price” means ONE HUNDRED MILLION DOLLARS
($100,000,000).

 

“Repledge Seller Facility” means that certain Master Repurchase Agreement
(Repledge Facility), dated as of September 18, 2013, among Seller, Guarantors
and Buyer, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Repledge Seller Facility Aggregate Purchase Price” means as of any date of
determination, the aggregate “Purchase Price” of “Purchased Mortgage Loans”
subject to outstanding “Transactions”, all as defined in, and calculated under
the Repledge Seller Facility.

 

“Repledge Seller Purchased Mortgage Loans” means the “Purchased Mortgage Loans”
under the Repledge Seller Facility.

 

(f)                                   Deleting clause (viii) of the definition
of “Asset Value” in its entirety and replacing it with the following:

 

(viii)                        when the Purchase Price for such Purchased
Mortgage Loan is added to other Combined Purchased Mortgage Loans, the aggregate
Purchase Price of all Combined Purchased Mortgage Loans of any type of Mortgage
Loan set forth below exceeds the applicable percentage listed opposite such type
of Mortgage Loan as set forth below:

 

Type of Mortgage
Loan

 

Percentage of the Maximum
Combined Aggregate Purchase
Price (unless otherwise noted)

 

Conforming Mortgage Loans

 

100%

 

FHA Loans and VA Loans

 

100%

 

Jumbo Mortgage Loans

 

100%

 

FHA 203(k) Loans

 

10%

 

Aged Loans

 

10%

 

Wet-Ink Mortgage Loans

 

30%

 

Conforming High LTV Loans (Conforming Tier 1

 

25%

 

 

4

--------------------------------------------------------------------------------


 

High LTV Loans, Conforming Tier 2 High LTV Loans and Conforming Tier 3 High LTV
Loans, combined)

 

 

 

USDA Loans

 

5%

 

Conforming Tier 2 High LTV Loans

 

2.5%

 

Conforming Tier 3 High LTV Loans

 

2.5%

 

VA High LTV Loans

 

2.5%

 

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

2.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
the Guarantors, the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 3.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 4.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Pricing Side Letter shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment.

 

SECTION 5.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Pricing Side Letter, as amended hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

 

 

 

 

Impac Mortgage Holdings, Inc., as a Guarantor

 

 

 

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

 

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

Signature Page to Amendment No. 6 to Pricing Side Letter

 

--------------------------------------------------------------------------------